Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Werner H. Stemer on February 10, 2022.

The application has been amended as follows: 
In the claims:
Claim 28,
	Line 17, inserted --of the damping valve-- following “state”
	Line 18, changed “adjust” to --set--
	Line 19, changed “with” to --such that-- and changed “being” to --acts with said low damping action--
	Line 20, changed “state,” to --state--
	Line 21, changed “to adjust” to --configured to set--


Claim 29,
	Line 3, changed “said flow channel is to be subjected” to --a variable magnetic field is applied to said flow channel to create a second magnetic field which acts on said flow channel--
	Line 4, deleted “to a variable magnetic field,”
	Line 5, changed “channel, and thus to” to --channel and-- and deleted “by way”
	Line 6, deleted “of the magnetic field in the flow channel”

Claim 30,
	Line 1, inserted --further-- following “which”
	Line 2, changed “magnetic field” to --variable and second magnetic fields--
	Line 3, changed “hard magnetic material,” to --a magnetic material--
	Line 4, changed “disposed to . . . magnet device” to --which is disposed to create said variable magnetic field--
	Line 5, inserted --to set the second magnetic field generated by said magnetic material-- following “coil”

Claim 31,
	Line 2, inserted --further-- following “which” and deleted “a measure for”
	Line 4, deleted “a measure for”

	Line 3, changed “adjust” to --set--
	Line 4, changed “which acts” to --such that said damping valve acts with said low damping action-- and changed “state,” to --state--

Claim 33,
	Line 1, inserted --further-- following “which”
	Line 2, inserted --second-- following the first occurrence of “the”

Claim 34,
	Line 1, changed “29” to --28-- and inserted --further-- following “which”
	Line 3, changed “adjusting a permanent magnetization of said” to --setting a magnetization of a--
	Line 4, changed “the magnetic field that acts in said” to --a magnetic field of the magnet device that acts in a--
	Line 5, inserted --of the damping valve-- following “channel”

Canceled claims 35-44

Claim 45,
	Line 1, inserted --pivoting-- following “a”
	Line 4, changed the first occurrence of “a” to --the--
	Line 5, inserted --of the pivotable door-- following the last occurrence of “position”

	Line 13, changed “pivotable door” to --motor vehicle--
	Line 14, changed “standing on an incline.” to --on an incline;--
	Line 16, changed “damper device” to --damping valve-- and changed “to act” to 
--such that the damper device acts on the pivotable door with the damping valve--
	Line 17, deleted “of the damping valve”
	Line 20, changed “orientation, setting the damper device” to --orientation of the motor vehicle, setting the damping valve--
	Line 21, changed “to act” to --such that the damper device acts on the pivotable door with the damping valve--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634